456 P.2d 450 (1969)
Ashley L. PRESCOTT, Appellant,
v.
The STATE of Nevada, Respondent.
No. 5624.
Supreme Court of Nevada.
July 14, 1969.
Martillaro & Bucchianeri, Carson City, for appellant.
Harvey Dickerson, Atty. Gen., Carson City, William J. Raggio, Dist. Atty., and Virgil D. Dutt, Deputy Dist. Atty., Reno, for respondent.

OPINION
PER CURIAM.
This is an appeal from an order of the district court denying Prescott's pre-trial petition for a writ of habeas corpus. His petition did not challenge the jurisdiction of the court, the sufficiency of the evidence to hold him for trial, nor does it assert that a public offense was not charged. He does attack the legality of his arrest, and the admissibility of evidence which he claims to have been secured by an illegal search. Those matters are to be presented by motion. NRS 174.105(1).[1]
Affirmed.
NOTES
[1]  NRS 174.105(1) provides: "Defenses and objections based on defects in the institution of the prosecution, other than insufficiency of the evidence to warrant an indictment, or in the indictment, information or complaint, other than that it fails to show jurisdiction in the court or to charge an offense, may be raised only by motion before trial. The motion shall include all such defenses and objections then available to the defendant."